Title: William A. Burwell to Thomas Jefferson, 7 October 1819
From: Burwell, William Armistead
To: Jefferson, Thomas


					
						My dr Sir,
						
							October 7th 1819
						
					
					Your letter of the 26th gave me the first intelligence of Mr Nicholas’s ability to releive you, I never doubted, his disposition, but fear’d your absence and the importunity of Creditors would appropriate his means to themselves—It gives me Sincere pleasure to find your mind at ease upon the Subject, the magnitude of the loss would be Serious at any time, in the present condition of the country it would be ruinous; with better opportunities than common to appreciate those the qualities which have so justly endear’d you to others, and with grateful recollections of your kindness to me, I should be destitute of every honorable principle if I did not feel an interest in your happiness—
					I hope to see you in Bedford, and in the mean time wish you & the family every blessing which providence can bestow; most Sincerely & truly your friend
					
						
							W. A. Burwell
						
					
				